Citation Nr: 0815293	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-11 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee (right knee disability).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for migraine headaches.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the veteran's 
claims.  The veteran filed a timely appeal of these 
determinations to the Board.  Since that time, the veteran's 
claims file has been transferred to the Philadelphia RO.

In March 2008, the veteran testified at a Board hearing 
before the undersigned Acting Veteran's Law Judge in 
Washington, DC.  A transcript of these proceedings has been 
associated with the veteran's claims file.  


FINDINGS OF FACT

1.  Right knee degenerative arthritis was not manifested 
during the veteran's active duty service or for several years 
thereafter, nor is right knee degenerative arthritis 
otherwise related to the veteran's active duty service, nor 
may it be presumed to be related to the veteran's period of 
active duty service.

2.  Depression was not manifested during the veteran's active 
duty service or for several years thereafter, nor is 
depression otherwise related to the veteran's active duty 
service.

3.  Migraine headaches were not manifested during the 
veteran's active duty service or for several years 
thereafter, nor are migraine headaches otherwise related to 
the veteran's active duty service. 




CONCLUSIONS OF LAW

1.  Right knee arthritis was not incurred or aggravated 
during the veteran's active duty service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  Depression was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

3.  Migraine headaches were not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in June 2002 and March 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate the claims, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran was also generally informed 
that he should send to VA evidence in his possession that 
pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  The veteran was provided 
with adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
claims, and he was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on his 
behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
All the VCAA notice was not provided prior to issuance of the 
rating decision on appeal as the notice regarding what 
information and evidence was needed to establish a disability 
rating and an effective date was not provided until the March 
2006 VCAA letter.  However, the Board finds that the veteran 
was not prejudiced by this timing error as the denial of the 
service connection claims in this appeal renders moot any 
question as to the appropriate disability rating or effective 
date to be assigned.

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, a VA examination 
in connection with his right knee claim, the veteran's 
testimony before the Board, and statements submitted by the 
veteran and his representative in support of the claims.  

No VA examination was provided with respect to the service 
connection claims for depression and headaches; however, the 
record shows no complaints or diagnoses of depression or 
migraine headaches during the veteran's period of active duty 
service and a VA examination will not change this fact. 
Moreover, there is no competent medical evidence of record 
which suggests a relationship between the veteran's current 
depression and migraines and his period of active duty 
service.  See Generally Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003).  As such, the Board finds the current 
evidence of record is sufficient to adjudicate these claims.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, 
including arthritis, a presumption of service connection 
arises if the disease is manifested to a degree of 10 percent 
within a year following discharge from service.  38 C.F.R. 
§§ 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Right Knee Arthritis

The veteran has a current diagnosis of a right knee 
disability.  The veteran's service medical records show that 
he suffered a fractured patella of the right knee in service.  
The only competent medical evidence of record which addresses 
the etiology of his current right knee disability is a May 
2003 VA examination report.  

The May 2003 VA examination report indicates that the 
examiner noted the veteran's medical history for the record, 
including his in-service fractured patella, and noted his 
subsequent right knee problems, to include the veteran's 
surgery on the right knee.  After examining the veteran, the 
examiner diagnosed the veteran with degenerative joint 
disease of the right knee status post removal of an 
enchondroma with residuals.  When asked to comment on whether 
this condition is the result of the in-service fracture of 
the patella, the examiner stated that "the development of 
the enchondroma is not related to the linear fracture of the 
patella in 1969."  There are no contrary medical opinions of 
record. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's right knee degenerative joint disease is due to his 
active duty service period.  As such, entitlement to service 
connection for right knee degenerative joint disease is not 
warranted.

Depression and Migraine Headaches

The veteran has current diagnoses of depression and migraine 
headaches; however, the veteran's service medical records are 
negative for complaints or treatment for depression or 
migraine headaches, and the veteran's separation examination 
is negative for these conditions as well.  With no evidence 
of any in-service incident, disease or injury related to 
depression or migraine headaches, entitlement to service 
connection for depression or migraine headaches is not 
warranted. 



Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER


Service connection for degenerative joint disease of the 
right knee is denied.

Service connection for depression is denied.

Service connection for migraine headaches is denied.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


